Citation Nr: 0033014	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by right foot pain, to include pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987, and from May 1988 to December 1994.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1995 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In decisions issued in 
July 1998 and June 1999, the Board, in pertinent part, 
remanded the question of service connection for a disability 
manifested by right foot pain in order to secure additional 
medical information.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained, and his application is 
complete.

2.  An inservice disability manifested by right foot pain was 
acute and transitory, and was resolved without residuals.

3.  Pes planus that had been manifested prior to the 
veteran's second period of service is not shown to have 
increased in severity during that service.


CONCLUSION OF LAW

A disability manifested by right foot pain, to include pes 
planus, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for 
disability compensation for a right foot disorder.  There is 
no issue as to substantial completeness of the application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5102).  The medical records from the veteran's 
first period of service have not been associated with his 
claims folder; the National Personnel Records Center has 
indicated that it has furnished VA with all available service 
medical records, and the veteran has indicated that he does 
not have copies of those records.  In view of the fact that 
additional development with regard to these records has been 
attempted, albeit without success, the Board must conclude 
that no other service or other pertinent governmental 
records, other than those already associated with his file, 
are available.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A(b)(3)).  In addition, VA has 
also secured all VA and private medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed; it is noted 
that the veteran failed to respond to a request from the RO, 
pursuant to the Board's June 1999 remand, that he furnish 
additional information with regard to the availability of any 
additional medical evidence.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)).

As noted above, the medical records from the veteran's first 
period of active service have not been made available, 
notwithstanding attempts to secure such records.  The report 
of the medical examination conducted in accordance with his 
entrance into his second period of service, dated in February 
1988, indicates the presence of pes planus, moderate, 
asymptomatic.  A May 1989 treatment record notes complaints 
of right leg pain radiating from the groin to the toes; the 
assessment was 

muscle strain.  However, a report of medical history dated in 
August 1991 shows that the veteran denied having, or ever 
having had, foot trouble.  The service medical records dated 
thereafter are devoid of any reference to a right foot 
problem, or to right foot pain.

The medical evidence dated subsequent to the veteran's 
separation from service indicates persistent complaints of 
right foot disability.  A January 1995 treatment record shows 
complaints of right foot soreness with prolonged standing, 
with an assessment of possible plantar fasciitis.  A March 
1995 treatment record indicates complaints of right foot pain 
of six-to-seven-month's duration, with an assessment of 
tendinitis.  The report of a March 1995 VA examination 
indicates complaints of right foot pain around the metatarsal 
bone; the report notes diagnoses to include right foot 
metatarsal pain by history.  The report of a June 1998 VA 
examination notes complaints of bilateral foot pain on 
walking during the past six years; the report, however, shows 
that both feet were normal, that pulses and arches were 
normal, and that there was no hallux valgus or callosity.

The questions before the Board are whether pes planus, which 
is shown to have been manifested at the time of the veteran's 
entrance into his second period of service, increased in 
severity therein, or whether a right foot disability, 
separate and distinct from pes planus, that may currently be 
manifested had its origin during service.  After 
consideration of the evidence, the Board must conclude that 
both questions must be answered in the negative, and that 
service connection, based either on inservice aggravation or 
on inservice incurrence, is not appropriate.

With regard to the question of service connection based on 
aggravation, the Board must point out that the service 
medical records from the veteran's second period of service 
are, with the exception of his entrance examination report, 
devoid of any reference to pes planus.  Complaints of right 
lower extremity pain in May 1989 was deemed to represent 
muscle strain.  Moreover, post-service evidence dated through 
June 1998 and pertaining to right foot problems does not 
indicate that those problems were found to be manifestations 
of right foot pes planus, or specifically 

that any post-service right foot complaints were symptomatic 
of an inservice increase in severity of the pes planus that 
had been present prior to service.  It must therefore be 
concluded that the pes planus noted on the veteran's entrance 
into his second period of service did not increase in 
severity during that service.

Likewise, with regard to the question of service connection 
based on inservice incurrence (that is, service connection 
for a right foot disorder other than pes planus), it must be 
reiterated that the medical records from the veteran's second 
period of service show that complaints of right lower 
extremity problems, which were assessed as symptomatic of 
muscle strain, were made on only one occasion, in May 1989.  
The veteran's service medical records otherwise do not 
indicate that right foot problems were manifested; in fact, 
the veteran specifically denied, in August 1991, that he had, 
or had ever had, foot trouble.  It must therefore be 
concluded that the muscle strain manifested in May 1989 was 
acute and transitory, and was resolved without residuals.  
See 38 C.F.R. § 3.303(b) (2000). 

In brief, the medical evidence does not demonstrate that pre-
existing right foot pes planus increased in severity during 
the veteran's active service, or that a chronic right foot 
disorder was initially manifested during that service.  These 
findings are supported by the report of a VA examination that 
was conducted in March 2000, pursuant to the Board's June 
1999 remand.  The March 2000 examination report indicates, in 
pertinent part, that "[t]he veteran states that he had been 
getting right foot pain mostly in the soles, on and off, 
about ten times a year, lasting for a few days.  However, in 
the last six months, after he had been given corrective 
shoes...the veteran has not had any pain in his right foot."  
The examiner, in response to the Board's query in its June 
1999 remand, stated as follows:  "I am of the opinion that 
the patient had pes planus in 1988, and did well until 1995, 
and at that time developed right foot pain.  The right foot 
pain was not etiologically connected with his pes planus, and 
was considered to be due either to stress or tendinitis.  The 
veteran's pes planus existed prior to service.  I am of the 
opinion that this patient's pain in the right foot is due to 
pes planus which was present prior to entry into the service 
in 1988, and the fact that it had been corrected with 
corrective 

shoes and the patient has no pain also etiologically connects 
this current pain due to the pes planus (sic).  To put it 
shortly, the veteran's right foot condition is not service 
connected."  In other words, according to this examiner, the 
veteran's pes planus pre-existed his second period of 
service, and is manifested now, but did not increase in 
severity during service.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a disability manifested by right 
foot pain, to include pes planus.  The claim, accordingly, 
fails.


ORDER

Service connection for a disability manifested by right foot 
pain, to include pes planus, is denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

